Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

Dated as of June 28, 2007

between

AMERICREDIT CORP.

and

DEUTSCHE BANK SECURITIES INC.

LEHMAN BROTHERS INC.



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June 28, 2007 by and among AmeriCredit Corp., a Texas corporation (the
“Company”); ALBI Trust, a Delaware statutory trust, ALC Leasing Ltd., a Delaware
statutory trust, AmeriCredit Financial Services, Inc., a Delaware corporation,
ACF Investment Corp., a Delaware corporation, Americredit Corporation of
California, a California corporation, AmeriCredit Management Trust, a Delaware
statutory trust, AmeriCredit Flight Operations, LLC, a Texas limited liability
company, AmeriCredit Consumer Discount Company, a Pennsylvania corporation,
AmeriCredit Consumer Loan Company, Inc., a Nevada Corporation, Bay View
Acceptance Corporation, a Nevada corporation, CAR Group, Inc., a Delaware
corporation, AFS Management Corp., a Nevada corporation, Long Beach Acceptance
Corp., a Delaware corporation, AmeriCredit Financial Services of Canada Ltd., a
Canadian corporation chartered in the Province of Ontario, AmeriCredit NS I Co.,
a Canadian corporation chartered in the Province of Nova Scotia and AmeriCredit
NS II Co., a Canadian corporation chartered in the Province of Nova Scotia and
any other subsidiary that executes a Subsidiary Guarantee in accordance with the
provisions of the Indenture, and their respective successors and assigns
(collectively the “Guarantors”); and Deutsche Bank Securities Inc. and Lehman
Brothers Inc., as representatives of the initial purchasers (the “Initial
Purchasers”) listed on Schedule A to the Purchase Agreement, dated June 22, 2007
by and among the Company, the Guarantors and the Initial Purchasers (the
“Purchase Agreement”), each of whom have agreed to purchase the Company’s 8.50%
Senior Notes due 2015 (the “Notes”) pursuant to the Purchase Agreement.

This Agreement is made pursuant to the Purchase Agreement. In order to induce
the Initial Purchasers to purchase the Notes, the Company has agreed to provide
the registration rights set forth in this Agreement. The execution and delivery
of this Agreement is a condition to the obligations of the Initial Purchasers
under the Purchase Agreement. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Indenture, dated
June 28, 2007, between the Company and HSBC Bank USA, National Association, as
Trustee, relating to the Notes and the Exchange Notes (the “Indenture”).

The parties hereby agree as follows:

SECTION 1. Definitions.



--------------------------------------------------------------------------------

As used in this Agreement, the following capitalized terms shall have the
following meanings:

“Act”: The Securities Act of 1933, as amended.

“Affiliate”: As defined in Rule 144 of the Act.

“Broker-Dealer”: Any broker or dealer registered under the Exchange Act.

“Closing Date”: The date hereof.

“Commission”: The Securities and Exchange Commission.

“Consummate”: An Exchange Offer shall be deemed “Consummated” for purposes of
this Agreement upon the occurrence of (a) the filing and effectiveness under the
Act of the Exchange Offer Registration Statement relating to the Exchange Notes
to be issued in the Exchange Offer, (b) the maintenance of such Exchange Offer
Registration Statement continuously effective and the keeping of the Exchange
Offer open for a period not less than the period required pursuant to
Section 3(b) hereof and (c) the delivery by the Company to the Registrar under
the Indenture of Exchange Notes in the same aggregate principal amount as the
aggregate principal amount of Notes tendered by Holders thereof pursuant to the
Exchange Offer.

“Consummation Deadline”: As defined in Section 3(b) hereof.

“Effectiveness Deadline”: As defined in Section 3(a) and 4(a)(y) hereof.

“Exchange Act”: The Securities Exchange Act of 1934, as amended.

“Exchange Notes”: The Company’s 8.50% Exchange Senior Notes due 2015 to be
issued pursuant to the Indenture in the Exchange Offer.

“Exchange Offer”: The exchange and issuance by the Company of a principal amount
of Exchange Notes (which shall be registered pursuant to the Exchange Offer
Registration Statement) equal to the outstanding principal amount of Notes that
are tendered by Holders in connection with such exchange and issuance.

“Exchange Offer Registration Statement”: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

“Exempt Resales”: The transactions in which the Initial Purchasers propose to
sell the Notes to certain “qualified institutional buyers,” as such term is
defined in Rule 144A under the Act and pursuant to Regulation S under the Act.

 

2



--------------------------------------------------------------------------------

“Filing Deadline”: As defined in Sections 3(a) and 4(a)(x) hereof.

“Holders”: As defined in Section 2 hereof.

“Liquidated Damages”: As defined in Section 5.

“Prospectus”: The prospectus included in a Registration Statement at the time
such Registration Statement is declared effective or a later prospectus relating
thereto filed pursuant to Rule 424(b) under the Act, as amended or supplemented
by any prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
Prospectus.

“Recommencement Date”: As defined in Section 6(e) hereof.

“Registration Default”: As defined in Section 5 hereof.

“Registration Statement”: Any registration statement of the Company relating to
(a) an offering of Exchange Notes pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, in each case (i) that is filed pursuant to the
provisions of this Agreement and (ii) including the Prospectus included therein,
all amendments and supplements thereto (including post-effective amendments) and
all exhibits and material incorporated by reference therein.

“Regulation S”: Regulation S promulgated under the Act.

“Rule 144”: Rule 144 promulgated under the Act.

“Shelf Registration Statement”: As defined in Section 4 hereof.

“Suspension Notice”: As defined in Section 6(e) hereof.

“TIA”: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.

“Transfer Restricted Securities”: Each Note, until (i) the date on which such
Note has been exchanged by a person other than a Broker-Dealer for an Exchange
Note in the Exchange Offer; (ii) following the exchange by a Broker-Dealer in
the Exchange Offer of a Note for an Exchange Note, the date on which such
Exchange Note is sold to a purchaser who receives from such Broker-Dealer on or
prior to the date of such sale a copy of the Prospectus contained in the
Exchange Offer Registration Statement; (iii) the date on which such Note has
been effectively registered under the Act and disposed of in accordance with the
Shelf Registration Statement; or (iv) the date on which such Note is distributed
to the public pursuant to Rule 144 under the Act.

 

3



--------------------------------------------------------------------------------

SECTION 2. Holders.

A Person is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities.

SECTION 3. Registered Exchange Offer.

(a) After the procedures set forth in Section 6(a)(i) below have been complied
with, the Company and the Guarantors shall (i) cause to be filed the Exchange
Offer Registration Statement with the Commission on or prior to 120 days after
the Closing Date (such 120th day being the “Filing Deadline”), (ii) use their
best efforts to have the Exchange Offer Registration Statement declared
effective by the Commission on or prior to 180 days after the Closing Date (such
180th day being the “Effectiveness Deadline”), (iii) in connection with the
foregoing, (A) file all pre-effective amendments to such Exchange Offer
Registration Statement as may be necessary in order to cause it to be declared
effective, (B) file all post-effective amendments to such Exchange Offer
Registration Statement as may be necessary to permit Consummation of the
Exchange Offer and to otherwise comply with their obligations hereunder and
(C) cause all necessary filings, if any, in connection with the registration and
qualification of the Exchange Notes to be made under the Blue Sky laws of such
jurisdictions as are necessary to permit Consummation of the Exchange Offer, and
(iv) unless the Exchange Offer would not be permitted by applicable law or
Commission policy, (A) commence the Exchange Offer; and (B) use their best
efforts to issue on or prior to 30 business days, or longer, if required by the
federal securities laws (such 30th or later day being the “Consummation
Deadline”), after the date on which the Exchange Offer Registration Statement
was declared effective by the Commission, Exchange Notes in exchange for all
Notes tendered prior thereto in the Exchange Offer. The Exchange Offer shall be
on the appropriate form permitting (i) registration of the Exchange Notes to be
offered in exchange for the Notes that are Transfer Restricted Securities and
(ii) resales of Exchange Notes by any Broker-Dealer that tendered into the
Exchange Offer Notes that such Broker-Dealer acquired for its own account as a
result of market-making activities or other trading activities (other than Notes
acquired directly from the Company or any of its Affiliates) as contemplated by
Section 3(c) below.

(b) The Company and the Guarantors shall use their best efforts to cause the
Exchange Offer Registration Statement to be effective continuously, and shall
keep the Exchange Offer open for a period of not less than the minimum period
required under applicable federal and state securities laws to Consummate the
Exchange Offer; provided, however, that in no event shall such period be less
than 20 business days. The Company shall cause the Exchange Offer to comply with
all applicable federal and state securities laws. No securities other than the
Exchange Notes shall be included in the Exchange Offer Registration Statement.

 

4



--------------------------------------------------------------------------------

(c) The Company shall include a “Plan of Distribution” section in the Prospectus
contained in the Exchange Offer Registration Statement and indicate therein that
any Broker-Dealer who holds Transfer Restricted Securities that were acquired
for the account of such Broker-Dealer as a result of market-making activities or
other trading activities (other than Notes acquired directly from the Company or
any Affiliate of the Company), may exchange such Transfer Restricted Securities
pursuant to the Exchange Offer. Such “Plan of Distribution” section shall also
contain all other information with respect to such sales by such Broker-Dealers
that the Commission may require in order to permit such sales pursuant thereto,
but such “Plan of Distribution” shall not name any such Broker-Dealer or
disclose the amount of Transfer Restricted Securities held by any such
Broker-Dealer, except to the extent required by the Commission as a result of a
change in policy, rules or regulations after the date of this Agreement. See the
Shearman & Sterling no-action letter (available July 2, 1993).

Because any such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Exchange
Notes received by such Broker-Dealer in the Exchange Offer, the Company shall
permit the use of the Prospectus contained in the Exchange Offer Registration
Statement by such Broker-Dealer to satisfy such prospectus delivery requirement.
To the extent necessary to ensure that the prospectus contained in the Exchange
Offer Registration Statement is available for sales of Exchange Notes by
Broker-Dealers, the Company and the Guarantors agree to use their best efforts
to keep the Exchange Offer Registration Statement continuously effective,
supplemented, amended and current as required by and subject to the provisions
of Section 6(a) and Section 6(c) hereof and in conformity with the requirements
of this Agreement, the Act and the policies, rules and regulations of the
Commission as announced from time to time, for a period of 180 days from the
Consummation Deadline or such shorter period as will terminate when all Transfer
Restricted Securities covered by such Registration Statement have been sold
pursuant thereto. The Company shall provide sufficient copies of the latest
version of such Prospectus to such Broker-Dealers, promptly upon request, and in
no event later than one day after such request, at any time during such period.

SECTION 4. Shelf Registration.

(a) Shelf Registration. If (i) the Company is not (A) required to file the
Exchange Offer Registration Statement or (B) permitted to Consummate the
Exchange Offer because the Exchange Offer is not permitted by applicable law or
Commission policy (after the Company has complied with the procedures set forth
in Section 6(a)(i) below) or (ii) if any Holder of Transfer Restricted
Securities notifies the Company prior to the 20th day following the Consummation
of the Exchange Offer that (A) it is prohibited by law or Commission policy from
participating in the Exchange Offer or (B) that it may

 

5



--------------------------------------------------------------------------------

not resell the Exchange Notes acquired by it in the Exchange Offer to the public
without delivering a prospectus and the prospectus contained in the Exchange
Offer Registration Statement is not appropriate or available for such resales by
such Holder or (C) such Holder is a Broker-Dealer and owns Notes acquired
directly from the Company or one of its Affiliates, then the Company and the
Guarantors shall cause to be filed with the Commission a Shelf Registration
Statement (as defined below) to cover resales of the Notes by the Holders of the
Notes. If the Company and the Guarantors are obligated to file the Shelf
Registration Statement, they will use their best efforts to:

(i) cause to be filed the Shelf Registration Statement with the Commission, on
or prior to 60 days after such filing obligation arises, (such 60th day being
the “Filing Deadline”), pursuant to Rule 415 under the Act (which may be an
amendment to the Exchange Offer Registration Statement) (the “Shelf Registration
Statement”), relating to all Transfer Restricted Securities the Holders of which
have provided the information required by Section 4(b) below; provided, however,
that in no event shall the Company be required to file such Shelf Registration
Statement prior to 120 days after the date of this Agreement, and

(ii) cause such Shelf Registration Statement to be declared effective by the
Commission on or prior to 180 days after the obligation arises for the Shelf
Registration Statement (such 180th day the “Effectiveness Deadline”).

To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a) and the other securities required
to be registered therein pursuant to Section 6(b)(ii) hereof, the Company and
the Guarantors shall use their best efforts to keep any Shelf Registration
Statement required by this Section 4(a) continuously effective, supplemented,
amended and current as required by and subject to the provisions of Section 6(b)
and Section 6(c) hereof and in conformity with the requirements of this
Agreement, the Act and the policies, rules and regulations of the Commission as
announced from time to time, for a period of at least two years (as extended
pursuant to Section 6(c)(i) hereof) following the Closing Date, or such shorter
period as will terminate when all Transfer Restricted Securities covered by such
Shelf Registration Statement have been sold pursuant thereto.

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Company
in writing, within 10 business days after receipt of a request therefor, the
information specified in Item 507 or Item 508 of Regulation S-K, as

 

6



--------------------------------------------------------------------------------

applicable, of the Commission for use in connection with any Shelf Registration
Statement or Prospectus or preliminary Prospectus included therein. No Holder of
Transfer Restricted Securities shall be entitled to Liquidated Damages pursuant
to Section 5 hereof unless and until such Holder shall have provided all such
information. Each selling Holder agrees to promptly furnish additional
information required to be disclosed in order to make the information previously
furnished to the Company by such Holder not materially misleading.

SECTION 5. Liquidated Damages.

If (i) any of the Registration Statements required by this Agreement is not
filed on or before the date specified for such filing, (ii) any of such
Registration Statements is not declared effective by the Commission on or prior
to the date specified for such effectiveness (the “Effectiveness Target Date”),
(iii) the Exchange Offer has not been Consummated within 30 business days of the
Effectiveness Target Date or (iv) any Registration Statement required by this
Agreement is declared effective but thereafter ceases to be effective or usable
for its intended purpose during the period specified herein (each such event
referred to in clauses (i) through (iv), a “Registration Default”), then the
Company and the Guarantors jointly and severally agree to pay liquidated damages
for such Registration Default (“Liquidated Damages”) to each Holder of Transfer
Restricted Securities with respect to the first 90-day period immediately
following the occurrence of the first Registration Default in an amount equal to
$0.05 per week per $1,000 in principal amount of Transfer Restricted Securities
held by such Holder. The amount of the Liquidated Damages shall increase by an
additional $0.05 per week per $1,000 in principal amount of Transfer Restricted
Securities with respect to each subsequent 90-day period until all Registration
Defaults have been cured, up to a maximum amount of Liquidated Damages of $0.50
per week per $1,000 in principal amount of Transfer Restricted Securities.
Notwithstanding anything to the contrary set forth herein, (1) upon filing of
the Exchange Offer Registration Statement (and/or, if applicable, the Shelf
Registration Statement), in the case of (i) above, (2) upon the effectiveness of
the Exchange Offer Registration Statement (and/or, if applicable, the Shelf
Registration Statement), in the case of (ii) above, (3) upon Consummation of the
Exchange Offer, in the case of (iii) above, or (4) upon the filing of a
post-effective amendment to the Registration Statement or an additional
Registration Statement that causes the Exchange Offer Registration Statement
(and/or, if applicable, the Shelf Registration Statement) to again be declared
effective or made usable in the case of (iv) above, the Liquidated Damages
payable with respect to the Transfer Restricted Securities as a result of such
clause (i), (ii), (iii) or (iv), as applicable, shall cease.

All accrued Liquidated Damages shall be paid to the Holders entitled thereto, in
the manner provided for the payment of interest in the Indenture, on each
Interest Payment Date, as more fully set forth in the Indenture and the Notes.

 

7



--------------------------------------------------------------------------------

SECTION 6. Registration Procedures.

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company and the Guarantors shall (x) comply with all applicable
provisions of Section 6(c) below, (y) use their best efforts to effect such
exchange of tendered Notes and to permit the resale of Exchange Notes by any
Broker-Dealer that tendered in the Exchange Offer Notes that such Broker-Dealer
acquired for its own account as a result of its market-making activities or
other trading activities (other than Notes acquired directly from the Company or
any of its Affiliates) being sold in accordance with the intended method or
methods of distribution thereof, and (z) comply with all of the following
provisions:

(i) If, following the date hereof there has been announced a change in
Commission policy with respect to exchange offers such as the Exchange Offer,
that in the reasonable opinion of counsel to the Company raises a substantial
question as to whether the Exchange Offer is permitted by applicable federal
law, the Company hereby agrees to seek a no-action letter or other favorable
decision from the Commission allowing the Company to Consummate an Exchange
Offer for such Transfer Restricted Securities. The Company and the Guarantors
hereby agree to pursue the issuance of such a decision to the Commission staff
level, but shall not be required to take commercially unreasonable actions to
effect a change of Commission policy. In connection with the foregoing, the
Company and the Guarantors hereby agree to take all such other actions as may be
requested by the Commission or otherwise required in connection with the
issuance of such decision, including without limitation (A) participating in
telephonic conferences with the Commission, (B) delivering to the Commission
staff an analysis prepared by counsel to the Company setting forth the legal
bases, if any, upon which such counsel has concluded that such an Exchange Offer
should be permitted and (C) diligently pursuing a resolution (which need not be
favorable) by the Commission staff.

(ii) As a condition to its participation in the Exchange Offer, each Holder of
Transfer Restricted Securities (including, without limitation, any Holder who is
a Broker-Dealer) shall furnish, upon the request of the Company, prior to the
Consummation of the Exchange Offer, a written representation to the Company
(which may be contained in the letter of transmittal contemplated by the
Exchange Offer Registration Statement) to the effect that (A) it is not an
Affiliate of the Company, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any person to
participate in, a distribution of the Exchange Notes to be issued in the
Exchange Offer and (C) it is acquiring the Exchange Notes in its ordinary course
of business. In addition, all such Holders of Transfer Restricted Securities
shall

 

8



--------------------------------------------------------------------------------

otherwise cooperate with the Company in the preparation of the Exchange Offer.
As a condition to its participation in the Exchange Offer each Holder using the
Exchange Offer to participate in a distribution of the Exchange Notes shall
acknowledge and agree that, if the resales are of Exchange Notes obtained by
such Holder in exchange for Notes acquired directly from the Company or an
Affiliate thereof, it (1) could not, under Commission policy as in effect on the
date of this Agreement, rely on the position of the Commission enunciated in
Exxon Capital Holdings Corporation (available May 13, 1988) and Morgan Stanley
and Co., Inc. (available June 5, 1991), as interpreted in the Commission’s
letter to Shearman & Sterling dated July 2, 1993, and similar no-action letters
(including, if applicable, any no-action letter obtained pursuant to clause
(i) above), and (2) must comply with the registration and prospectus delivery
requirements of the Act in connection with a secondary resale transaction and
that such a secondary resale transaction must be covered by an effective
registration statement containing the selling security holder information
required by Item 507 or Item 508, as applicable, of Regulation S-K.

(iii) Prior to effectiveness of the Exchange Offer Registration Statement, the
Company and the Guarantors shall provide a supplemental letter to the Commission
(A) stating that the Company and the Guarantors are registering the Exchange
Offer in reliance on the position of the Commission enunciated in Exxon Capital
Holdings Corporation (available May 13, 1988), Morgan Stanley and Co., Inc.
(available June 5, 1991) as interpreted in the Commission’s letter to Shearman &
Sterling dated July 2, 1993, and, if applicable, any no-action letter obtained
pursuant to clause (i) above, (B) including a representation that neither the
Company nor any Guarantor has entered into any arrangement or understanding with
any Person to distribute the Exchange Notes to be received in the Exchange Offer
and that, to the best of the Company’s and each Guarantor’s information and
belief, each Holder participating in the Exchange Offer is acquiring the
Exchange Notes in its ordinary course of business and has no arrangement or
understanding with any Person to participate in the distribution of the Exchange
Notes received in the Exchange Offer and (C) any other undertaking or
representation required by the Commission as set forth in any no-action letter
obtained pursuant to clause (i) above, if applicable.

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Company and the Guarantors shall:

(i) comply with all the provisions of Section 6(c) below and use their
reasonable best efforts to effect such registration to permit the sale of the
Transfer Restricted Securities being sold in accordance with the

 

9



--------------------------------------------------------------------------------

intended method or methods of distribution thereof (as indicated in the
information furnished to the Company pursuant to Section 4(b) hereof), and
pursuant thereto the Company and the Guarantors will prepare and file with the
Commission a Registration Statement relating to the registration on any
appropriate form under the Act, which form shall be available for the sale of
the Transfer Restricted Securities in accordance with the intended method or
methods of distribution thereof within the time periods and otherwise in
accordance with the provisions hereof, and

(ii) issue, upon the request of any Holder or purchaser of Notes covered by any
Shelf Registration Statement contemplated by this Agreement, Exchange Notes
having an aggregate principal amount equal to the aggregate principal amount of
Notes sold pursuant to the Shelf Registration Statement and surrendered to the
Company for cancellation; the Company shall register Exchange Notes on the Shelf
Registration Statement for this purpose and issue the Exchange Notes to the
purchasers of securities subject to the Shelf Registration Statement in such
names as such purchasers shall designate.

(c) General Provisions. In connection with any Registration Statement and any
related Prospectus required by this Agreement, the Company shall:

(i) use its reasonable best efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements
(including, if required by the Act or any regulation thereunder, financial
statements of the Guarantors) for the period specified in Section 3 or Section 4
of this Agreement, as applicable. Upon the occurrence of any event that would
cause any such Registration Statement or the Prospectus contained therein (A) to
contain an untrue statement of material fact or omit to state any material fact
necessary to make the statements therein not misleading or (B) not to be
effective and usable for resale of Transfer Restricted Securities during the
period required by this Agreement, then the Company shall file promptly an
appropriate amendment to such Registration Statement curing such defect, and, if
Commission review is required, use its reasonable best efforts to cause such
amendment to be declared effective as soon as practicable;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
such Registration Statement effective for the applicable period set forth in
Section 3 or Section 4 hereof, as the case may be, or such shorter period as
will terminate when all Transfer Restricted Securities covered by such
Registration Statement have been sold; cause the Prospectus to be supplemented
by any required Prospectus supplement, and as so supplemented to be filed
pursuant to Rule 424

 

10



--------------------------------------------------------------------------------

under the Act, and to comply fully with Rules 424, 430A, 430B and 462, as
applicable, under the Act in a timely manner; and comply with the provisions of
the Act with respect to the disposition of all securities covered by such
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
such Registration Statement or supplement to the Prospectus;

(iii) if any fact or event contemplated by Section 6(d)(i)(D) below shall exist
or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(iv) in connection with any sale of Transfer Restricted Securities that will
result in such securities no longer being Transfer Restricted Securities,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and to register such Transfer Restricted
Securities in such denominations and such names as the selling Holders may
request at least two business days prior to such sale of Transfer Restricted
Securities;

(v) use its best efforts to cause the disposition of the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof to consummate the disposition of such
Transfer Restricted Securities, subject to the proviso contained in
Section 6(d)(ix) below;

(vi) provide a CUSIP number for all Transfer Restricted Securities not later
than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with printed
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with the Depository Trust Company;

(vii) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make generally available to its security
holders with regard to any applicable Registration Statement, as soon as
practicable, a consolidated earnings statement meeting the

 

11



--------------------------------------------------------------------------------

requirements of Rule 158 (which need not be audited) covering a twelve-month
period beginning after the effective date of the Registration Statement (as such
term is defined in paragraph (c) of Rule 158 under the Act);

(viii) cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement
and, in connection therewith, cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the TIA; and execute and use its
best efforts to cause the Trustee to execute, all documents that may be required
to effect such changes and all other forms and documents required to be filed
with the Commission to enable such Indenture to be so qualified in a timely
manner; and

(ix) provide promptly to each Holder, upon request, each document filed with the
Commission pursuant to the requirements of Section 13 or Section 15(d) of the
Exchange Act.

(d) Additional Provisions Applicable to Shelf Registration Statements. In
connection with any Shelf Registration Statement and any related Prospectus
required by this Agreement, the Company shall:

(i) advise each selling Holder promptly and, if requested by such Holder,
confirm such advice in writing, (A) when the Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to any
applicable Shelf Registration Statement or any post-effective amendment thereto,
when the same has become effective, (B) of any request by the Commission for
amendments to the Shelf Registration Statement or amendments or supplements to
the Prospectus or for additional information relating thereto, (C) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Shelf Registration Statement under the Act or of the suspension by any state
securities commission of the qualification of the Transfer Restricted Securities
for offering or sale in any jurisdiction, or the initiation of any proceeding
for any of the preceding purposes, (D) of the existence of any fact or the
happening of any event that makes any statement of a material fact made in the
Shelf Registration Statement, the Prospectus, any amendment or supplement
thereto or any document incorporated by reference therein untrue, or that
requires the making of any additions to or changes in the Shelf Registration
Statement in order to make the statements therein not misleading, or that
requires the making of any additions to or changes in the Prospectus in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. If at any time the Commission shall issue any stop
order

 

12



--------------------------------------------------------------------------------

suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or Blue Sky laws, the Company shall
use its reasonable best efforts to obtain the withdrawal or lifting of such
order at the earliest possible time;

(ii) if requested in writing, furnish to each selling Holder, before filing with
the Commission, copies of any Shelf Registration Statement or any Prospectus
included therein or any amendments or supplements to any such Shelf Registration
Statement or Prospectus (including all documents incorporated by reference after
the initial filing of such Shelf Registration Statement), which documents will
be subject to the review and comment of such Holders in connection with such
sale, if any, for a period of at least three business days, and the Company will
not file any such Shelf Registration Statement or Prospectus or any amendment or
supplement to any such Shelf Registration Statement or Prospectus (including all
such documents incorporated by reference) to which such Holders shall reasonably
object within three business days after the receipt thereof. A selling Holder
shall be deemed to have reasonably objected to such filing if such Shelf
Registration Statement, amendment, Prospectus or supplement, as applicable, as
proposed to be filed, contains an untrue statement of a material fact or omits
to state any material fact necessary to make the statements therein not
misleading or fails to comply with the applicable requirements of the Act;

(iii) promptly prior to the filing of any document that is to be incorporated by
reference into a Shelf Registration Statement or Prospectus, provide copies of
such document to each selling Holder in connection with such sale, if any, make
the Company’s representatives available for discussion of such document and
other customary due diligence matters, and include such information in such
document prior to the filing thereof as such Holders may reasonably request;

(iv) make available, at reasonable times, for inspection by each selling Holder
and any attorney or accountant retained by such Holders, all financial and other
records, pertinent corporate documents of the Company and the Guarantors and
cause the Company’s and the Guarantors’ directors and employees to supply all
information reasonably requested by any such Holder, attorney or accountant in
connection with such Registration Statement or any post-effective amendment
thereto subsequent to the filing thereof and prior to its effectiveness;

(v) if requested by any selling Holders in connection with such sale, promptly
include in any Shelf Registration Statement or Prospectus,

 

13



--------------------------------------------------------------------------------

pursuant to a supplement or post-effective amendment if necessary, such
information as such Holders may reasonably request to have included therein,
including, without limitation, information relating to the “Plan of
Distribution” of the Transfer Restricted Securities; and make all required
filings of such Prospectus supplement or post-effective amendment as soon as
practicable after the Company is notified of the matters to be included in such
Prospectus supplement or post-effective amendment;

(vi) furnish to each selling Holder without charge, at least one copy of the
Shelf Registration Statement, as first filed with the Commission, and of each
amendment thereto, including all documents incorporated by reference therein and
all exhibits (including exhibits incorporated therein by reference);

(vii) deliver to each selling Holder without charge, as many copies of the
Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Holder reasonably may request; the Company and the
Guarantors hereby consent to the use (in accordance with law) of the Prospectus
and any amendment or supplement thereto by each selling Holder in connection
with the offering and the sale of the Transfer Restricted Securities covered by
the Prospectus or any amendment or supplement thereto;

(viii) upon the request of any selling Holder, enter into such agreements
(including underwriting agreements) and make, and cause the Guarantors to make,
such representations and warranties and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any applicable Registration Statement
contemplated by this Agreement as may be reasonably requested by any such Holder
in connection with any sale or resale pursuant to any Shelf Registration
Statement. In such connection, the Company and the Guarantors shall:

(A) upon request of any selling Holder, furnish (or in the case of paragraphs
(2) and (3), use its reasonable best efforts to cause to be furnished) to each
Holder, upon the effectiveness of an underwritten Shelf Registration Statement:

(1) a certificate, dated such date, signed by (x) the President or any Vice
President and (y) a principal financial or accounting officer, of each of the
Company and the Guarantors, confirming, as of the date thereof, matters similar
to those set forth in Sections 8(a), 8(b), 8(c) and 8(j)(i) and (ii) of the
Purchase Agreement (as the same may be applicable to the Shelf Registration

 

14



--------------------------------------------------------------------------------

Statement) and such other similar matters as such Holders may reasonably
request;

(2) opinions, dated the date of effectiveness of the Shelf Registration
Statement, of counsel for the Company covering matters similar to those set
forth in paragraphs (d)—(g) of Section 7 of the Purchase Agreement and such
other matters as such Holder may reasonably request, and, with respect to the
opinion similar to paragraph 7(d) of the Purchase Agreement, including a
statement to the effect that such counsel has participated in conferences with
officers and other representatives of the Company and the Guarantors,
representatives of the independent public accountants for the Company and the
Guarantors and have considered the matters required to be stated therein and the
statements contained therein, although such counsel has not independently
verified the accuracy, completeness or fairness of such statements; and that
such counsel advises that, on the basis of the foregoing (relying as to
materiality to a large extent upon the opinions of officers and other
representatives of the Company and the Guarantors), no facts came to such
counsel’s attention that caused such counsel to believe that the Shelf
Registration Statement, at the time such Shelf Registration Statement or any
post-effective amendment thereto became effective, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or that the
Prospectus contained in such Shelf Registration Statement as of its date
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Without limiting the
foregoing, such counsel may state further that such counsel assumes no
responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Shelf Registration Statement contemplated
by this Agreement or the related Prospectus; and

(3) a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement,

 

15



--------------------------------------------------------------------------------

from the Company’s independent accountants, in the customary form and covering
matters of the type customarily covered in comfort letters to underwriters in
connection with underwritten offerings; and

(B) deliver such other documents and certificates as may be reasonably requested
by the selling Holders to evidence compliance with the matters covered in clause
(A) above and with any customary conditions contained in any agreement entered
into by the Company pursuant to this clause (viii);

(ix) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders and their counsel in connection with the registration
and qualification of the Transfer Restricted Securities under the securities or
Blue Sky laws of such jurisdictions as the selling Holders may reasonably
request and do any and all other acts or things necessary or advisable to enable
the disposition in such jurisdictions of the Transfer Restricted Securities
covered by the Shelf Registration Statement; provided, however, that neither the
Company nor any Guarantor shall be required to register or qualify as a foreign
corporation where it is not now so qualified or to take any action that would
subject it to the service of process in suits or to taxation, other than as to
matters and transactions relating to the Shelf Registration Statement, in any
jurisdiction where it is not now so subject.

(e) Restrictions on Holders. Each Holder agrees by acquisition of a Transfer
Restricted Security that, upon receipt of any notice referred to in
Section 6(d)(i)(C) or any notice from the Company of the existence of any fact
of the kind described in Section 6(d)(i)(D) hereof (in each case, a “Suspension
Notice”), such Holder will forthwith discontinue disposition of Transfer
Restricted Securities pursuant to the Shelf Registration Statement until
(i) such Holder has received copies of the supplemented or amended Prospectus
contemplated by Section 6(c)(iii) hereof, or (ii) such Holder is advised in
writing by the Company that the use of the Prospectus may be resumed, and has
received copies of any additional or supplemental filings that are incorporated
by reference in the Prospectus (in each case, the “Recommencement Date”). Each
Holder receiving a Suspension Notice hereby agrees that it will either
(i) destroy any Prospectuses, other than permanent file copies, then in such
Holder’s possession which have been replaced by the Company with more recently
dated Prospectuses or (ii) deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies, then in such Holder’s possession of
the Prospectus covering such Transfer Restricted Securities that was current at
the time of receipt of the Suspension Notice. The time period regarding the
effectiveness of such Shelf Registration Statement set forth in Section 4 hereof
shall be extended by a

 

16



--------------------------------------------------------------------------------

number of days equal to the number of days in the period from and including the
date of delivery of the Suspension Notice to the Recommencement Date.

SECTION 7. Registration Expenses.

(a) All expenses incident to the Company’s or the Guarantors’ performance of or
compliance with this Agreement will be borne by the Company or the Guarantors,
regardless of whether a Registration Statement becomes effective, including
without limitation: (i) all registration and filing fees and expenses; (ii) all
fees and expenses of compliance with federal securities and state Blue Sky or
securities laws; (iii) all expenses of printing (including printing certificates
for the Exchange Notes to be issued in the Exchange Offer and printing of
Prospectuses, messenger and delivery services and telephone); (iv) all fees and
disbursements of counsel for the Company, the Guarantors and, subject to
Section 7(b) below, the Holders of Transfer Restricted Securities; (v) all
application and filing fees in connection with listing the Exchange Notes on a
national securities exchange or automated quotation system pursuant to the
requirements hereof; (vi) all fees and disbursements of independent certified
public accountants of the Company and the Guarantors (including the expenses of
any special audit and comfort letters required by or incident to such
performance); and (vii) all reasonable fees and expenses of the Trustee and any
exchange agent (including all reasonable fees and expenses of their counsel).

The Company will, in any event, bear its and the Guarantors’ internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any Person, including special experts,
retained by the Company.

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company will reimburse the Initial
Purchasers and the Holders of Transfer Restricted Securities who are tendering
Notes into in the Exchange Offer and/or selling or reselling Notes or Exchange
Notes pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or the Shelf Registration Statement, as applicable, for
the reasonable fees and disbursements of not more than one counsel, who shall be
Davis Polk & Wardwell, unless another firm shall be chosen by the Holders of a
majority in principal amount of the Transfer Restricted Securities for whose
benefit such Registration Statement is being prepared.

SECTION 8. Indemnification.

(a) The Company and each Guarantor jointly and severally agree to indemnify and
hold harmless each Holder, its directors, officers and each Person,

 

17



--------------------------------------------------------------------------------

if any, who controls such Holder (within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act), from and against any and all losses, claims,
damages, liabilities, judgments (including without limitation, any legal or
other reasonable expenses incurred in connection with investigating or defending
any matter, including any action that could give rise to any such losses,
claims, damages, liabilities or judgments) caused by any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement, preliminary prospectus or Prospectus (or any amendment or supplement
thereto) provided by the Company to any Holder or any prospective purchaser of
Exchange Notes or registered Notes, or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages, liabilities or judgments are caused by an untrue
statement or omission or alleged untrue statement or omission that is based upon
information relating to any Holder furnished in writing to the Company by such
Holder expressly for use in connection therewith. The foregoing indemnity
agreement shall be in addition to any liability which the Company and the
Guarantors may otherwise have.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company and the Guarantors and their directors and officers, and
each person, if any, who controls (within the meaning of Section 15 of the Act
or Section 20 of the Exchange Act) the Company or any Guarantor to the same
extent as the foregoing indemnity from the Company and the Guarantors set forth
in section (a) above, but only with respect to information relating to such
Holder furnished in writing to the Company by such Holder expressly for use in
any Registration Statement, preliminary prospectus or Prospectus (or any
amendment or supplement thereto). In no event shall any Holder, its directors,
officers or any Person who controls such Holder be liable or responsible for any
amount in excess of the amount by which the total amount received by such Holder
with respect to its sale of Transfer Restricted Securities pursuant to a
Registration Statement exceeds (i) the amount paid by such Holder for such
Transfer Restricted Securities and (ii) the amount of any damages that such
Holder, its directors, officers or any Person who controls such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.

(c) In case any action shall be commenced involving any person in respect of
which indemnity may be sought pursuant to Section 8(a) or Section 8(b) (the
“indemnified party”), the indemnified party shall promptly notify the person
against whom such indemnity may be sought (the “indemnifying person”) in writing
and the indemnifying party shall assume the defense of such action, including
the employment of counsel reasonably satisfactory to the indemnified party and
the payment of all fees and expenses of such counsel, as incurred (except that
in the case of any action in respect of which indemnity may be sought

 

18



--------------------------------------------------------------------------------

pursuant to both Sections 8(a) and 8(b), a Holder shall not be required to
assume the defense of such action pursuant to this Section 8(c), but may employ
separate counsel and participate in the defense thereof, but the fees and
expenses of such counsel, except as provided below, shall be at the expense of
the Holder). Any indemnified party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the indemnified party
unless (i) the employment of such counsel shall have been specifically
authorized in writing by the indemnifying party, (ii) the indemnifying party
shall have failed to assume the defense of such action or employ counsel
reasonably satisfactory to the indemnified party or (iii) the named parties to
any such action (including any impleaded parties) include both the indemnified
party and the indemnifying party, and the indemnified party shall have been
advised by such counsel and shall have provided notice to the indemnifying party
of such advice of counsel that there may be one or more legal defenses available
to it which are different from or additional to those available to the
indemnifying party and that the assertion of any such different or additional
defense by the indemnified party would be inconsistent with the defenses
asserted by the indemnifying party (in which case the indemnifying party shall
not have the right to assume the defense of such action on behalf of the
indemnified party). In any such case, the indemnifying party shall not, in
connection with any one action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) for all
indemnified parties and all such reasonable fees and expenses shall be
reimbursed as they are incurred. Such firm shall be designated in writing by a
majority of the Holders, in the case of the parties indemnified pursuant to
Section 8(a), and by the Company in the case of parties indemnified pursuant to
Section 8(b). The indemnifying party shall indemnify and hold harmless the
indemnified party from and against any and all losses, claims, damages,
liabilities and judgments by reason of any settlement of any action effected
with its written consent which consent shall not be unreasonably withheld. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement or compromise of, or consent to the entry of
judgment with respect to, any pending or threatened action in respect of which
the indemnified party is or could have been a party and indemnity or
contribution may be or could have been sought hereunder by the indemnified
party, unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability on claims that
are or could have been the subject matter of such action and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the indemnified party.

(d) To the extent that the indemnification provided for in this Section 8 is
unavailable to an indemnified party in respect of any losses, claims, damages,

 

19



--------------------------------------------------------------------------------

liabilities or judgments referred to therein, then each indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or judgments (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Guarantors, on the
one hand, and the Holders, on the other hand, from the sale of Transfer
Restricted Securities or (ii) if the allocation provided by clause 8(d)(i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company and the Guarantors, on the one hand, and of the
Holders, on the other hand, in connection with the statements or omissions which
resulted in such losses, claims, damages, liabilities or judgments, as well as
any other relevant equitable considerations. The relative fault of the Company
and the Guarantors, on the one hand, and of the Holders, on the other hand,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company and the
Guarantors, on the one hand, or by the Holders, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and judgments
referred to above shall be deemed to include, subject to the limitations set
forth in the second paragraph of Section 8(a), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.

The Company, the Guarantors and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any matter, including any
action that could have given rise to such losses, claims, damages, liabilities
or judgments. Notwithstanding the provisions of this Section 8, no Holder, its
directors, its officers or any Person, if any, who controls such Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total received by such Holder with respect to the sale of Transfer
Restricted Securities pursuant to a Registration Statement exceeds (i) the
amount paid by such Holder for such Transfer Restricted Securities and (ii) the
amount of any damages which such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent

 

20



--------------------------------------------------------------------------------

misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(d) are several in proportion to the respective principal amount of
Transfer Restricted Securities held by each Holder hereunder and not joint.

SECTION 9. Rule 144A and Rule 144.

The Company and each Guarantor agrees with each Holder, for so long as any
Transfer Restricted Securities remain outstanding and during any period in which
the Company or such Guarantor (i) is not subject to Section 13 or 15(d) of the
Exchange Act, to make available, upon request of any Holder, to such Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
designated by such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A, and (ii) is subject to Section 13 or 15 (d) of
the Exchange Act, to make all filings required thereby in a timely manner in
order to permit resales of such Transfer Restricted Securities pursuant to Rule
144.

SECTION 10. Miscellaneous.

(a) Remedies. The Company and the Guarantors acknowledge and agree that any
failure by the Company and the Guarantors to comply with their obligations under
Sections 3 and 4 hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may obtain
such relief as may be required to specifically enforce the Company’s obligations
under Sections 3 and 4 hereof. The Company and the Guarantors further agree to
waive the defense in any action for specific performance that a remedy at law
would be adequate.

(b) No Inconsistent Agreements. The Company will not, and will cause the
Guarantors not to, on or after the date of this Agreement, enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. Neither the Company nor any Guarantor has previously entered
into any agreement granting any registration rights with respect to its
securities to any Person which remains in effect as of the date hereof. The
rights granted to the Holders hereunder do not in any way conflict with and are
not inconsistent with the rights granted to the holders of the Company’s or any
Guarantor’s securities under any agreement in effect on the date hereof.

 

21



--------------------------------------------------------------------------------

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless (i) in the case of Section 5 hereof
and this Section 10(c)(i), the Company has obtained the written consent of each
Holder of an outstanding Transfer Restricted Security affected hereby and
(ii) in the case of all other provisions hereof, the Company has obtained the
written consent of Holders of a majority of the outstanding principal amount of
Transfer Restricted Securities (excluding Transfer Restricted Securities held by
the Company or its Affiliates). Notwithstanding the foregoing, a waiver or
consent to departure from the provisions hereof that relates exclusively to the
rights of Holders whose Transfer Restricted Securities are being tendered
pursuant to the Exchange Offer, and that does not affect directly or indirectly
the rights of other Holders whose Transfer Restricted Securities are not being
tendered pursuant to such Exchange Offer, may be given by the Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
subject to such Exchange Offer.

(d) Third Party Beneficiary. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent they may deem such enforcement
necessary or advisable to protect its rights or the rights of Holders hereunder.

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(ii) if to the Company:

AmeriCredit Corp.

801 Cherry St.

Suite 3900

Fort Worth, Texas 76102

Attention: J. Michael May, Esq.

With a copy to:

Hunton & Williams LLP

1445 Ross Avenue

 

22



--------------------------------------------------------------------------------

Suite 3700

Dallas, Texas 75202

Telecopier No.: 214-468-3599

Attention: L. Steven Leshin, Esq.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next business day, if timely delivered
to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders; provided that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Transfer Restricted Securities in violation of
the terms hereof or of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Transfer Restricted Securities in any
manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including the restrictions on resale set
forth in this Agreement and, if applicable, the Purchase Agreement, and such
Person shall be entitled to receive the benefits hereof.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid,

 

23



--------------------------------------------------------------------------------

illegal or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k) Entire Agreement. This Agreement, together with the other Operative
Documents (as defined in the Purchase Agreement), is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the registration rights granted by the Company with
respect to the Transfer Restricted Securities. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

[Signature Page Follows]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

AmeriCredit Corp.

By:

 

 

Name:

  Chris A. Choate

Title:

  Executive Vice President, Chief Financial Officer and Treasurer

Initial Purchasers:

 

Deutsche Bank Securities Inc.

By:

 

 

Name:   Title:  

 

Deutsche Bank Securities Inc.

By:

 

 

Name:   Title:  

 

Lehman Brothers Inc.

By:

 

 

Name:   Title:  

 

25



--------------------------------------------------------------------------------

Guarantors:

 

ALC Leasing Ltd.     ALBI Trust

By:

  AmeriCredit Financial Services, Inc., as Attorney in Fact     By:  
AmeriCredit Financial Services, Inc., as Attorney in Fact

By:

 

 

    By:  

 

Name:

  Chris A. Choate     Name:   Chris A. Choate

Title:

  Executive Vice President, Chief Financial Officer and Treasurer     Title:  
Executive Vice President, Chief Financial Officer and Treasurer

 

AmeriCredit Financial Services, Inc.     ACF Investment Corp.

By:

 

 

    By:  

 

Name:

  Chris A. Choate     Name:   Chris A. Choate

Title:

  Executive Vice President, Chief Financial Officer and Treasurer     Title:  
Executive Vice President, Chief Financial Officer and Treasurer

 

Americredit Corporation of California     AmeriCredit Management Trust

By:

 

 

    By:  

 

Name:

  Chris A. Choate     Name:   Chris A. Choate

Title:

  Executive Vice President, Chief Financial Officer and Treasurer     Title:  
Executive Vice President, Chief Financial Officer and Treasurer

 

AmeriCredit Flight Operations, LLC     AmeriCredit Consumer Discount Company

By:

 

 

    By:  

 

Name:

  Chris A. Choate     Name:   Chris A. Choate

Title:

  Executive Vice President, Chief Financial Officer and Treasurer     Title:  
Executive Vice President, Chief Financial Officer and Treasurer

 

26



--------------------------------------------------------------------------------

AmeriCredit Consumer Loan Company, Inc.     Bay View Acceptance Corporation By:
 

 

 

 

    By:  

 

 

Name:   Chris A. Choate     Name:   Chris A. Choate Title:   Executive Vice
President, Chief Financial Officer and Treasurer     Title:   Executive Vice
President, Chief Financial Officer and Treasurer

 

CAR Group, Inc.     AFS Management Corp. By:  

 

 

 

    By:  

 

 

Name:   Chris A. Choate     Name:   Chris A. Choate Title:   Executive Vice
President, Chief Financial Officer and Treasurer     Title:   Executive Vice
President, Chief Financial Officer and Treasurer

 

Long Beach Acceptance Corp.     AmeriCredit Financial Services of Canada Ltd.
By:  

 

 

 

    By:  

 

 

Name:   Chris A. Choate     Name:   Chris A. Choate Title:   Executive Vice
President, Chief Financial Officer and Treasurer     Title:   Executive Vice
President, Chief Financial Officer and Treasurer

 

AmeriCredit NS I Co.     AmeriCredit NS II Co. By:  

 

 

 

    By:  

 

 

Name:   Chris A. Choate     Name:   Chris A. Choate Title:   Executive Vice
President, Chief Financial Officer and Treasurer     Title:   Executive Vice
President, Chief Financial Officer and Treasurer

 

27